STATE OF HAWAII, Plaintiff-Appellee,
v.
JONATHAN LEE TOWNSLEY, Defendant-Appellant.
No. 28636.
Intermediate Court of Appeals Hawaii.
December 22, 2009.
On the briefs:
Beau J. Bassett, Deputy Public Defender. for Defendant-Appellant.
Anne K. Clarkin, Deputy Prosecuting Attorney, City and County of Honolulu, for Plaintiff-Appellee.

SUMMARY DISPOSITION ORDER
WATANABE, Presiding J., FOLEY and LEONARD, JJ.
Defendant-Appellant Jonathan Lee Townsley (Townsley) appeals from the Judgment of Conviction and Sentence filed on June 20, 2007 in the Circuit Court of the First Circuit (circuit court).[1]
A jury convicted Townsley of Theft in the Third Degree, in violation of Hawaii Revised Statutes (HRS) § 708-832(1)(a) (1993).
On appeal, Townsley contends the circuit court erred by admitting (1) his statement, "Can you just trespass us?," because it was hearsay, it was irrelevant under Hawaii Rules of Evidence (HRE) Rule 401, its probative value was substantially outweighed by the danger of prejudice under HRE Rule 403, and it was evidence to prove the character of a person in order to show conformity therewith under HRE Rule 404, and (2) a witness's opinion regarding the statement.
Upon careful review of the record and the briefs submitted by the parties and having given due consideration to the arguments advanced and the issues raised by the parties, as well as the relevant statutory and case law, we conclude that Townsley's points of error are without merit.
Therefore,
IT IS HEREBY ORDERED THAT the Judgment of Conviction and Sentence filed on June 20, 2007 in the Circuit Court of the First Circuit is affirmed.
NOTES
[1]  The Honorable Reynaldo D. Graulty presided.